Post, C. J.
There is presented by the record of this case a single question, viz., the rate of interest recoverable upon the note in suit, which in terms provides for interest at seven per cent per annum, payable annually, with the further proviso that “this note is to draw nine per cent interest per annum after default in payment of principal or interest.” There was due at the commencement of the action, in addition to the principal note of $8,000, one interest coupon for $210, which also provided for interest at the rate of nine per cent after maturity. The district court allowed interest at seven per cent only and denied the plaintiff’s prayer for the higher rate contracted for after default, and which is the ruling now assigned as error.
*252The precise question here involved was, in Havemeyer v. Paul, 45 Neb. 373, determined adversely to the ruling of the district court. It was in the case cited held, overruling Richardson v. Campbell, 34 Neb. 181, that where a note provides for a lawful rate of interest from date until maturity and a higher lawful rate thereafter, the latter provision is not in the nature of a penalty, but is authorized by section 3, chapter 44,- Compiled Statutes, and accordingly enforceable in an action on the contract. It folloAVS from the reasoning in that case that the judgment of the district court must be reversed and the cause remanded.
Reversed.